       Case 2:18-cv-00189-KS-MTP Document 24 Filed 05/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

DEVANTAE A. MOORE, #211724                                                              PLAINTIFF

VERSUS                                                  CIVIL ACTION NO. 2:18-cv-189-KS-MTP

ROBERT MORRIS, Investigator for
Jasper County Sheriff’s Department                                                    DEFENDANT

                                               ORDER

       This matter is before the Court sua sponte. Plaintiff filed a pleading on October 3, 2019,

and it was docketed as a Response [21] to the Court’s Order [19] entered on August 14, 2019.

That Order [19] denied Plaintiff’s Motion [18] to Subpoena the Tape Record from Jasper County

Sheriff’s Department.     Plaintiff did not sign his Response [21].   The Court then entered an Order

[23] on October 7, 2019, directing Plaintiff to file a signed Response on or before October 30,

2019. Plaintiff was warned that failure to file a signed Response as required by Rule 11(a) of the

Federal Rules of Civil Procedure would result in his Response being struck and not being

considered by the Court. That Order [23] was mailed to Plaintiff at his last known address and

according to the record, the Order has not returned as undeliverable.

       Plaintiff was given an opportunity to correct his failure to sign his Response [21], but has

failed to do so or otherwise communicate with this Court since October 3, 2019, when he filed his

Response [21]. Accordingly, it is

       ORDERED that Plaintiff’s Response [21] will not be considered by the Court.

       This the         27th        day of May, 2020.

                                                 s/Keith Starrett
                                               UNITED STATES DISTRICT JUDGE
